DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 25 July 2019 and 24 November 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-3 are objected to because of the following informalities:
In lines 1-2 of claim 1, it appears Applicant intended “a detection service” to be --a detection surface--, for examination purpose the limitation will be interpreted as a detection surface 
If Applicant intends to recite a detection surface, “a detection surface” in line 6 of claim 1 should be ---the detection surface--
In line 7 of claim 1, “a user” should likely be --the user--
Claims 2 and 3 recite “the junctions between two successive arches.” In light of the disclosure, it appears Applicant intends there is one junction between two successive arches and each junction is pointlike (claim 2) or a continuous linear junction (claim 3). Thus for the purposes of examination, the limitation in both claims will be interpreted as: each junction between two successive arches. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said door" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. While the preamble of the claim recites “A motor vehicle door handle,” a door is not positively recited in the claim. 
Claim 1 recites the limitation “at least a portion of the electrode” but previously recites “at least one electrode.” It is unclear if Applicant intends that at least a portion of each electrode takes a continuous shape of successive arches or if at least a portion of the at least one electrode takes a continuous shape of successive arches (in this case, each electrode would not be required to have a continuous shape of successive arches when there are multiple electrodes). The disclosure appears to teach one electrode which has a shape of successive arches, so it remains unclear if multiple electrodes may collectively form the continuous shape of successive arches. In light of the disclosure, the limitation will be interpreted for purposes of examination as: at least a portion of each electrode takes a continuous shape of successive arches.
Claim 1 recites the limitation "said junction points" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-6 are rejected for depending from an indefinite claim.

Claim 2 recites the limitation “pointlike” in line 3 of the claim. This limitation renders the claim indefinite for failing to clearly and precisely inform the public of the boundaries of what constitutes infringement of the patent. “Pointlike” (or point-like) is a subjective term and the specification fails to provide a standard for measuring the scope of the term. MPEP 2173.05(b)(IV); In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970); Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014) (finding "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification."). For the purposes of examination the limitation will be interpreted broadly.

	Claim 4 recites the limitation “by junctions” in line 4, it is unclear if the junctions recited here are the same junctions recited in claim 1, line 12. For purposes of examination, this limitation will be interpreted as different junctions from the junctions recited in claim 1.
Claim 4 goes on to recite the limitation “said junctions” in line 6 of the claim. It is unclear which “junctions” are being referred to here, as “at least a portion of the junctions of the electrode” and “the junctions of the bottom of the housing” is previously recited in claim 4. For purposes of examination, this limitation will be interpreted as: the junctions of the bottom of the housing.

Claim 7 is rejected for incorporating every limitation of claim 1 and therefore including the indefinite language of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ieda et al., U.S. 9,108,591 [hereinafter: Ieda ‘591], in view of Ieda et al., U.S. 8,382,170 [hereinafter: Ieda ‘170].

	Regarding claim 1, Ieda ‘591 discloses a motor vehicle door handle (col. 1 lines 13-14) comprising a detection surface 24 (Fig. 4), and a device for detecting the intention of a user to lock or to unlock said door 32 (Fig. 4), said device comprising: 
	a capacitive sensor 32 (col. 4 lines 17-19, 33-36) for detecting the approach and/or contact of a hand of a user toward/with the handle (col. 4 lines 19-22), comprising at least one electrode 33 (Fig. 4) located in proximity to a detection surface of the handle (Fig. 4), that is capable of detecting the approach of the hand of a user toward the detection surface (col. 4 lines 19-22); and
	a microcontroller 9 (Fig. 1).
 (Fig. 1; col. 3 lines 1-6).
	
	Although Ieda ‘591 discloses an electrode, Ieda ‘591 is silent to the shape of the electrode.
	Ieda ‘170 discloses a capacitive sensor 41 (Fig. 3) comprising at least one electrode 31 (Fig. 2) located in proximity to a detection surface of a handle 12 (Fig. 2);
wherein at least a portion of each electrode takes a continuous shape of successive arches (Fig. 7a illustrates the electrode taking a continuous shape of successive arches), cavities of which allow water to flow away (Fig. 5 illustrates the cavities allow water to flow away from the electrode face 31a in the cutout portions 31b), that are connected to one another by junctions (Fig. 7(a), annotated below), said junctions being pressed against an inner surface corresponding to an inner surface of the detection surface thus forming an interface between the electrode and the detection surface (Fig. 4 illustrates the electrode face, including the junctions, is pressed against an inner surface of the detection surface).

    PNG
    media_image1.png
    323
    387
    media_image1.png
    Greyscale

(Ieda ‘170 col. 5 line 63-col. 6 line 2). 

Although Ieda ‘591 teaches removing water retained in the vicinity of the sensing electrode, on the outer surface of the handle (Ieda ‘591 col. 2 lines 13-15) and Ieda ‘170 illustrates water droplets do not flow beyond the junction points between the electrode and the handle inner surface (Ieda ‘170 Figs. 4-5), Ieda ‘591, in view of Ieda ‘170, do not explicitly disclose forming an interface between the electrode and the detection surface that is sealtight at said junction points.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modify the junctions pressed against an inner surface corresponding to an inner surface of the detection surface disclosed by Ieda ‘591, in view of Ieda ‘170, to additionally press the functions against the inner surface thus forming an interface between the electrode and the detection surface that is sealtight at said junction points in order to prevent water from infiltrating between the electrode face and the detection surface and interfering with operation of the capacitive sensor, as suggested by Ieda ‘591 and Ieda ‘170 (Ieda ‘591 col. 1 lines 64-65, col. 5 lines 5-8: teaches preventing water from coming within a vicinity of the sensing electrode improves accuracy; Ieda ‘170 col. 5 lines 36-39, 44-47: teaches raindrops flow away from the cutout portions 31b of the electrode end face to prevent changes in permittivity causing incorrect operation).

Regarding claim 2, Ieda ‘591, in view of Ieda ‘170, teaches the electrode end face is a non-planar shape, including undulated, triangular waved, or sawtoothed (Ieda ‘170, col. 6 lines 26-35). However, Ieda ‘591, in view of Ieda ‘170, does not explicitly disclose each junction between two successive arches See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

	Regarding claim 3, Ieda ‘591, in view of Ieda ‘170, teaches each junction between two successive arches form continuous linear junctions (Ieda ‘170, Fig. 7a illustrates each junction is continuous and linear between the side of the electrode facing the inner side of the second handle case 12 and the side of the electrode facing the outer side of the first handle case 11).
	
	Regarding claim 7, Ieda ‘591, in view of Ieda ‘170, discloses an automotive vehicle (Idea ‘591, col. 2 lines 52-53), comprising a handle as claimed in claim 1 (Ieda ‘591, modified by Ieda ‘170, teaches every limitation of claim 1, as shown above in the rejection of claim 1). 

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 4-6.
Regarding claim 4, the prior art teaches a housing, said housing has, on a bottom, arches that are connected to one another at their base by junctions and that the housing accommodates the electrode. However, the prior art fails to disclose, in particular, a housing with arches connected to one another at their base by junctions so as to accommodate the electrode, such that at least a portion of the junctions of the electrode are pressed against the junctions of the bottom of the housing, said junctions [of the bottom of the housing] being pressed against the detection surface, forming a sealtight interface. The examiner can find no motivation to modify housing taught by Ieda ‘591, in view of Ieda ‘170, to include arches on a bottom that are connected at their base by junctions so as to accommodate the electrode, such that at least a portion of the junctions of the housing are pressed against the detection surface forming a sealtight interface without destroying the intended structure and function of the device taught by Ieda ‘591, in view of Ieda ‘170, and/or without use of impermissible hindsight.
	In regards to claims 5-6, the prior art fails to disclose each and every limitation of claim 4 from which the claims depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoji et al., US 7,400,153, related to a detector on a vehicle door with a housing that has arches connected to one another at their base by junctions so as to accommodate an electrode, wherein the shape prevents water drops from collecting on the surface.
Benaissa et al., US 9,981,420, related to a pressure sensor with an upper electrode taking a continuous shape of successive arches.
Inuzuka et al., US 7,180,281, related to a capacitance sensor with an electrode wherein at least a portion of the electrode takes a continuous shape of successive arches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675